Citation Nr: 0620302	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  05-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Evaluation of bilateral tinnitus, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In this decision, the RO granted service 
connection for bilateral tinnitus.  This disorder was 
initially rated as 10 percent disabling.  The veteran 
contested this initial evaluation.


FINDING OF FACT

The appellant is currently receiving the highest schedular 
evaluation authorized for bilateral tinnitus.


CONCLUSION OF LAW

As a matter of law and regulation, a higher evaluation due to 
service-connected tinnitus, to include separate 10 percent 
evaluations for each ear, is prohibited.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).  See 68 Fed. Reg. 25,822 (May 
14, 2003); VAOPGCPREC 2-2003 (May 22, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in March 2003 and April 2004.  These letters informed 
him of the requirements to establish service connection and a 
particular evaluation for his bilateral tinnitus.  He was 
advised of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to these claims to VA.  
The initial VCAA notification was issued prior to the initial 
adverse decision of April 2003.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regardless, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-04.  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  See 38 C.F.R § 
3.159(d).  In the current case, as the applicable law and 
regulation prohibit the grant of benefits sought by the 
veteran, no other development is warranted because the law, 
and not the evidence, is dispositive in this case.  VA is not 
required to provide assistance if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).  Because it is clear 
beyond any doubt from the current record that the claim must 
be denied as a matter of law and there is no reasonable 
possibility of substantiating the claim, any deficiency in 
notice to the appellant as to the duty to notify and assist 
is harmless, non-prejudicial error.  See Valiao v. Principi, 
17 Vet. App. 229 (2003). 


Evaluation for Tinnitus

The veteran was awarded service connection for tinnitus by 
rating decision of April 2003.  His claim for this disorder 
was received by VA in January 2003.  This disorder was 
evaluated as 10 percent disabling, effective from March 4, 
2002, under VA's Schedule for Rating Disabilities at 
38 C.F.R. § 4.87, Diagnostic Code 6260.  This is the highest 
evaluation authorized under these diagnostic criteria.  
Apparently in late April 2003, the veteran submitted a claim 
for entitlement to separate 10 percent evaluations for each 
ear due to his "bilateral" tinnitus.

During the pendency of this appeal, VA issued new regulations 
for evaluating tinnitus under VA's Schedule for Rating 
Disabilities, at 38 C.F.R. § 4.87, Diagnostic Code (Code) 
6260, effective June 13, 2003.  68 Fed. Reg. 25,822 (May 14, 
2003).  In the current case, the Board finds that whether or 
not the new rating criteria have retroactive effect is 
irrelevant.  The change to Code 6260 merely clarified pre-
existing VA policy regarding the evaluation of tinnitus.  
That is, the evaluation of the tinnitus under both the old 
and new diagnostic criteria only provides a maximum 10 
percent evaluation.  As a matter of law and regulation, the 
Board cannot award a higher scheduler evaluation for any time 
during the appeal period. 

The criteria at Code 6260 effective prior to June 13, 2003, 
authorized a 10 percent evaluation for recurrent tinnitus.  
Changes effective on June 13, 2003, added the following note 
to Code 6260:

Assign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

In the proposed changes to Code 6260 issued in 67 Fed. Reg. 
59,033 (Sept. 19, 2002), VA explained that the current rating 
criteria directs that recurrent tinnitus is assigned only one 
evaluation, regardless of whether it is perceived in one ear, 
both ears, or from an indeterminate site in the head.  The 
proposed change in criteria was only to avoid any possible 
misunderstanding.  VA clearly stated that this amendment did 
not involve any substantive change to the rating criteria for 
tinnitus.  

To explain the medical principles on which this policy 
existed, VA noted:

"The Merck Manual" (665, 17th ed. 1999) 
states that tinnitus is the perception of 
sound in the absence of an acoustic 
stimulus, and the American Tinnitus 
Association defines tinnitus as the 
perception of sound when no external 
sound is present 
(http://www.ata.org/about-tinnitus/).  
"Tinnitus: Facts, Theories, and 
Treatments (1982)," published by the 
National Academy Press, states that 
tinnitus is the conscious experience of a 
sound that originates in the head of its 
owner 
(http://books.nap/books/0309033284/html).

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-tinnitus"), 
the sound is audible to other people, 
either simply by listening or with a 
stethoscope.  Objective tinnitus commonly 
has a definite cause that generates the 
sound, such as vascular or muscular 
disorders.  Objective tinnitus may also 
be due to such nonpathologic causes as 
noise from the temporomandibular joints, 
openings of the eustachian tubes, or 
repetitive muscle contractions.

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds)).  The Oregon Tinnitus Data Archive 
found in a study of 1630 individuals with 
tinnitus that 63% reported tinnitus in 
both ears and 11% reported it as filling 
the head (http://www.ohsu.edu/ohrc-
otda/95-01/data/08.html).  Therefore, in 
the great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  We, therefore, 
propose to state more explicitly that 
recurrent tinnitus is assigned only one 
evaluation whether it is perceived in one 
ear, both ears, or an indeterminate site 
in the head.

To assure that tinnitus is consistently 
and correctly evaluated, we propose to 
add a second note under diagnostic code 
6260 directing that only a single 
evaluation be assigned for recurrent 
tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.  
We also propose to add a third note 
concerning the evaluation of objective 
tinnitus that would direct raters not to 
evaluate objective tinnitus (in which the 
sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, 
but to evaluate it as part of any 
underlying condition causing it.

Finally, VA General Counsel opinion VAOPGCPREC 2-2003 (May 
22, 2003) held that Code 6260 as in effect prior to June 10, 
1999 authorized a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head, and that separate 
ratings for tinnitus for each ear were not authorized.  See 
also VAOPGCPREC 2-2004 (March 9, 2004).

The veteran's representative has argued the "language" at 
Code 6260 effective prior to June 2003 was arbitrary and 
capricious.  It is noted by the Board that it has been the 
consistent policy of VA to evaluate tinnitus, whether 
perceived in one ear or both, as a single disability.  This 
policy is clearly based on sound medical principles discussed 
above, and existed prior to June 13, 2003.  As the single 
evaluation is clearly based on the current medical 
understanding of the etiology of tinnitus as a single 
disorder/disability, VA's denial of separate evaluations for 
this disorder is not arbitrary and capricious.  Thus, as a 
matter of regulation, the veteran cannot have separate 10 
percent evaluations for each ear due to perceived tinnitus 
under Code 6260.

The representative has also argued that the provisions of 
38 C.F.R. § 4.25(b) requires that separate evaluations for 
bilateral tinnitus be awarded.  The Board notes that in a 
recent decision, the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit) upheld VA policy and regulation 
that only allowed a single 10 percent evaluation for 
bilateral tinnitus under Code 6260.  The Federal Circuit held 
that the interpretation of regulations by VA, limiting a 
veteran to a single disability rating for tinnitus without 
regard to whether tinnitus was unilateral or bilateral, was 
not plainly erroneous or inconsistent with ambiguous VA 
regulations at 38 C.F.R. §§ 4.25 and 4.87, where VA had 
consistently interpreted regulations to allow maximum 10% 
disability rating for tinnitus and that interpretation had 
been reflected in various public documents.  Smith v. 
Nicholson, ___F.3___, 2006 WL 1667936 (Fed. Cir. June 19, 
2006).

The Board is bound in its decision by law, regulation, and 
precedent opinions of the VA General Counsel.  38 U.S.C.A. 
§ 7104(c).  As the regulatory criteria evaluating tinnitus 
does not allow separate evaluations of each ear, the 
appellant is not entitled to separate 10 percent evaluations 
for tinnitus.  Therefore, this appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.)


ORDER

An increased (separate) evaluation for bilateral tinnitus is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


